PER CURIAM.
These appellants were tried jointly and found guilty of robbery by a jury. They were each sentenced to a term of twenty years in the State Penitentiary.
*572lt is their contention on appeal that the trial court erred in denying their motions for a mistrial and a severance.
We have carefully considered appellants’ points in the light of the record on appeal and briefs and have concluded that they are without merit and that no reversible error has been made to appear. Kelly v. State, Fla.App.1967, 202 So.2d 901; Reis v. State, Fla.App.1971, 248 So.2d 666; Woodside v. State, Fla.App.1968, 206 So.2d 426; Washington v. State, Fla.App. 1968, 210 So.2d 290.
Affirmed.